      Case 3:20-cv-00372-W-LL Document 13 Filed 05/21/20 PageID.36 Page 1 of 1




 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   SCOTT SCHUTZA,                                     Case No.: 20-CV-0372 W (LL)
10                                     Plaintiff,
                                                        ORDER DISMISSING WITH
11   v.                                                 PREJUDICE PURSUANT TO FED.
                                                        R. CIV. P. 41(a)(2) [DOC. 12]
12   GEORGAKOPOULOS FAMILY, LLC,
     et al.,
13
                                    Defendants.
14
15         Pending before the Court is Plaintiff’s motion for voluntary dismissal with
16   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). Good cause appearing,
17   the Court GRANTS Plaintiff’s motion for voluntary dismissal with prejudice. [Doc. 12.]
18
19         IT IS SO ORDERED.
20
     Dated: May 21, 2020
21
22
23                                                        States District Judge

24
25
26                                                  1
                                                                                  20-CV-0372 W (LL)
27
28
